     Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 1 of 28




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

THE SATANIC TEMPLE, INC. and ANN DOE                              CASE NO. 4:21-CV-00387

                                PLAINTIFFS,

        V.
                                                                 JUDGE CHARLES ESKRIDGE
TEXAS HEALTH AND HUMAN SERVICES
COMMISSION, and

CECILE YOUNG, in her official capacity as
Executive Commissioner of the HEALTH AND
HUMAN SERVICES COMMISSION
                           DEFENDANTS.


                             PLAINTIFFS’ SECOND AMENDED COMPLAINT

    COMES NOW Plaintiff The Satanic Temple (“TST”), by and through counsel Matthew A. Kezhaya

(AR # 2014161, pro hac vice pending) of Kezhaya Law PLC, and Brad Ryynanen (TX # 24082520), of

the Ryynanen Law Office PLLC with this, Plaintiffs’ Second Amended Complaint seeking declaratory

and injunctive relief.

                                        EXPLANATORY NOTE

    1. This complaint asks for judicial review of four Texas abortion regulations through the lens of

religious liberty. As further detailed below, TST and its membership holds religious beliefs and

practices surrounding the abortive act which are entitled to protection from state interference under

both Federal law and Texas law.

    2. Ann Doe is a member of TST who sought to engage in a religious ceremony culminating in

the abortive act. Texas abortion regulations interfered with this ceremony, raising constitutional

suspicions. As further detailed below, the regulations fail constitutional scrutiny and fail scrutiny under



Complaint                                                                                    Page 1 of 19
     Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 2 of 28




the Texas Religious Freedom Restoration Act (“TRFRA.”).

    3. TST sues on behalf of all its membership to the extent they are affected by the Texas

regulations at issue. Of particular importance are TST’s membership who reside within 100 miles of

a Texas abortion facility (i.e. they must undergo the waiting period), or who are financially

disadvantaged (i.e. they are disproportionately impacted by the financial cost of the required

sonogram).

                                     JURISDICTION AND VENUE

    4. This Court has subject matter jurisdiction over this case under 28 USC § 1331 (federal

question) because TST complains of alleged constitutional violations under color of state law which

are actionable under 42 USC § 1983 (authorizing a cause of action for such claims) and 28 USC § 2201

(authorizing declaratory judgments), both of which are federal laws. See also Ex parte Young, 209 U.S.

123 (1908). Under Ex parte Young, State officials like Cecile Young who enforce an unconstitutional

law are stripped of their official character and become merely another citizen who can constitutionally

be brought before a court by a party seeking injunctive relief.

    5. This Court has supplemental jurisdiction over the TRFRA claim under 28 USC § 1367. This

state law claim is so related to the federal claims that it forms part of the same case or controversy.

    6. Texas has expressly waived its Eleventh Amendment immunity to suit for the TRFRA claim.

See TEX. CIV. PRAC. & REM. CODE § 110.008.

    7. This Court has general personal jurisdiction over Defendants because they all exist or regularly

conduct business within this District. This Court has specific personal jurisdiction over Defendants

because the situs of the injury sought to be avoided will take place in this District and it is reasonable

to exercise jurisdiction here because the relevant facility is located within this District.

    8. Venue properly lies with this Court under 28 USC § 1391(b) because the conduct complained


Complaint                                                                                      Page 2 of 19
     Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 3 of 28




of happened in this Court’s District.

                                               PARTIES

   9. The Satanic Temple, Inc., plaintiff, (abbreviated to “TST”) is a famous IRS-recognized

atheistic religious corporation with its principal place of business in Salem, Massachusetts. TST’s

membership exceeds 270,000 and was recently the subject of the acclaimed film, “Hail Satan?” (2019,

Magnolia Films). See also Satanic Temple v. City of Scottsdale, No. CV18-00621-PHX-DGC, 2020

WL 587882 (D. Ariz. Feb. 6, 2020) (holding that TST is a bona fide religion). TST’s membership can

be found in every state, including Texas. TST venerates (but does not worship) the biblical adversary

as a promethean icon against tyranny. For TST and its membership, the Satan described in Paradise

Lost and like works is a revolutionary antihero who stood up against impossible odds to seek justice

and egalitarianism for himself and others. TST propagates its Seven Tenets:

       (1)     One should strive to act with compassion and empathy toward all creatures in

       accordance with reason.

       (2)     The struggle for justice is an ongoing and necessary pursuit that should prevail over

       laws and institutions.

       (3)     One’s body is inviolable, subject to one’s own will alone.

       (4)     The freedoms of others should be respected, including the freedom to offend. To

       willfully and unjustly encroach upon the freedoms of another is to forgo one's own.

       (5)     Beliefs should conform to one's best scientific understanding of the world. One

       should take care never to distort scientific facts to fit one's beliefs.

       (6)     People are fallible. If one makes a mistake, one should do one's best to rectify it and

       resolve any harm that might have been caused.




Complaint                                                                                Page 3 of 19
     Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 4 of 28




       (7)     Every tenet is a guiding principle designed to inspire nobility in action and thought.

       The spirit of compassion, wisdom, and justice should always prevail over the written or spoken

       word.

https://thesatanictemple.com/pages/about-us (last visited November 11, 2020). One of TST’s

religious ceremonies is the Satanic Abortion Ritual, described in detail below. TST sues on behalf of

itself and its membership, seeking a declaratory judgment that TST’s membership is entitled to a

religious exemption to Texas abortion regulations whenever the regulations act as a substantial

interference on the member’s Satanic Abortion Ritual.

   10. Ann Doe, plaintiff, sues anonymously because she wants to avoid the catastrophic side-effects

from the controversy surrounding this case and the deeply personal nature of the subject of this

dispute. Doe was a pregnant woman at the time of filing the Original Complaint who resides at least

100 miles from the nearest abortion clinic, which is a facility in Houston, TX. Doe is a TST member,

and has been since before she became pregnant. Doe wants to participate in TST’s Satanic Abortion

Ritual unrestrained by the Texas regulations described below.

   11. The Texas Health and Human Services Commission (the “HHSC”), defendant, is the

Texas agency responsible for enforcing the complained-of Texas abortion regulations.

   12. Cecile Young, defendant, is the Executive Commissioner of the Texas Health and Human

Services Commission. Ms. Young is being sued in her official capacity, only.

                                           STANDING
   13. TST has direct standing because the complained-of regulations are anathema to TST’s Satanic

Abortion Ritual and TST’s Seven Tenets.

   14. TST also has associational standing to present the claims of other members, similarly situated

to Ms. Doe, who want to participate in the Satanic Abortion Ritual but are impacted by the regulations


Complaint                                                                                Page 4 of 19
      Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 5 of 28




at issue.

    15. TST’s organizational purposes include litigating to protect the religious liberty rights of TST’s

membership. Thus, this lawsuit is germane to TST’s organizational purposes.

    16. Due to the cost of litigation and the short window between “unripe” abortion claims and

“moot” ones, these members cannot vindicate their own rights.

    17. Their participation is not “necessary” to the litigation, even though some of them may provide

testimony or documentary evidence, because only enough participation to show a pattern is needed.

See Ass'n of Am. Physicians & Surgeons, Inc. v. Texas Med. Bd., 627 F.3d 547 (5th Cir. 2010).

    18. TST thus sues, both directly and on behalf of its affected membership, for an order to require

the HHSC to create a mechanism for seeking an exemption to these regulations insofar as they

substantially interfere with the Satanic Abortion Ritual.

                                          FACTS ALLEGED

    19. Ms. Doe was a pregnant woman at the time the Original Complaint was filed and a TST

member who wanted to participate in TST’s Satanic Abortion Ritual but was forced to comply with

certain regulations to which she had a religious objection.

What makes TST’s abortion ritual “religious”

    20. Part of this case will require proving that Ms. Doe’s decision to engage in the Satanic Abortion

Ritual is meaningfully different than getting a secular abortion.

    21. That requires some important background on what it means to be “Satanic.”

    22. The following is not an invitation to litigate the truth, the reasonableness, or the centrality of

the Display to TST’s beliefs or practices. E.g. Employment Div., Dep't of Human Res. of Oregon v.

Smith, 494 U.S. 872, 887, 110 S. Ct. 1595, 1604 (1990) (“Repeatedly and in many different contexts,

we have warned that courts must not presume to determine the place of a particular belief in a religion


Complaint                                                                                   Page 5 of 19
      Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 6 of 28




or the plausibility of a religious claim.”)

    23. TST shares with all other Satanic groups a veneration for the biblical concept ha satan (literally:

“the adversary” or “the accuser.”)

    24. Ha satan is a description of being, not a particular individual.

    25. Satanism, broadly, can be roughly divided into “nontheistic” and “theistic” groups.

    26. Nontheistic Satanists venerate the concept of the Biblical Satan and may participate in ritual,

but do not literally worship the divine entity that Christians identify as “The Devil” and do not have

any expectation that participating in ritual, by itself, will affect the outside world.

    27. Ritual is not useless to a nontheistic Satanist, however. Ritual has a powerful and studied

effect on the subjective experience of the participants. Hobson NM, Schroeder J, Risen JL, Xygalatas

D, Inzlicht M. The Psychology of Rituals: An Integrative Review and Process-Based Framework. Personality and

Social Psychology Review. 2018;22(3):260-284. doi:10.1177/1088868317734944.

    28. TST is a nontheistic branch of Satanism. This is enshrined in TST’s Fifth Tenet (“Beliefs

should conform to one's best scientific understanding of the world. One should take care never to

distort scientific facts to fit one's beliefs”), which posits that beliefs and actions should be guided by

scientific consensus, not tradition or superstition.

    29. Theistic Satanists differ from nontheistic Satanists by taking the extra step to literally worship

a deity that Christians identify as “The Devil.” If they participate in ritual magic, a theistic Satanist

will believe that the ritual, by itself, causes an effect on objective reality.

    30. Satanists–nontheistic or otherwise–believe that authority is to be rebelled against (“accused”)

if it is tyrannical.

    31. When something becomes “tyranny” is the subject of TST’s religious doctrine. Suffice it to

say that TST finds that the regulations at issue are “tyranny.”


Complaint                                                                                     Page 6 of 19
     Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 7 of 28




   32. This is an inversion of Christian norms, which holds that authority–particularly divine

authority–is not to be questioned.

   33. Another Satanic inversion of Christian norms is the balance of perceived importance between

the self and the outside world.

   34. To Satanists, the self should be assigned a greater importance than the outside world, relative

to the Christian norm that, for example, the outside world (God and the Church) may freely dictate

the thoughts and actions of the subordinate adherents.

   35. TST’s membership does not subscribe to humility as a virtue and self-deprecation as a lifestyle.

TST’s membership does not denigrate desires and practices that they enjoy which does not harm

others.

   36. TST has enshrined this belief in the Third Tenet (“One’s body is inviolable, subject to one’s

own will alone.”)

   37. Other common applications of bodily inviolability include a religious objection against

corporeal punishment of minors, a liberal view on body modification, and unwavering acceptance of

the LGBTQ+ community.

   38. TST and its membership are nontheistic Satanists, with an added influence by the philosophy

of the Enlightenment Thinkers.

   39. The core philosophy behind TST’s Satanism is in propounding those elemental propositions

that–we believe–all nontheistic Satanists can agree upon: the pursuit of “justice” and “empathy” is

“good” and our worldview should be determined exclusively by reason, with room to grow or change

based on new evidence.

   40. In this worldview, TST shares much with the Founding Fathers. This great nation began as

an act of insurrection against a tyrant-king who claimed divine authority. The Founding Fathers


Complaint                                                                                 Page 7 of 19
     Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 8 of 28




pursued justice and egalitarianism for all. Replace George Washington with Satan, and TST’s

membership sees no substantive difference.

    41. TST’s membership holds the Founding Fathers and the Constitution in high esteem.

    42. But despite holding these ideals in the highest esteem, TST makes no claim to having the

“highest ideal” or “divine truth,” and will vigorously defend religious freedom in its many forms.

    43. This commitment to pluralism is rooted in a profound respect for the individual but is

accompanied by an unflinching demand for reciprocity.

    44. As addressed above, many of TST’s membership believe that ritual can have an important

place in the life of its adherents.

    45. Other than the Satanic Abortion Ritual, TST’s membership engages in destruction rituals

(ceremonious destruction of items with symbolic meaning), the Unbaptism (ceremonious casting off

of religious indoctrination), various meditations and mantras, and sex magic. See generally Shiva

Honey, The Devil’s Tome: A Book of Modern Satanic Ritual (Serpentīnae, March 25, 2020).

    46. There are other rituals, too. The point is that the Satanic Abortion Ritual is not an end-run

around abortion regulations.

    47. TST developed the Satanic Abortion Ritual to help its membership cast off guilt, shame, and

mental discomfort that the member may be experiencing in connection with their election to abort

the pregnancy. See Exhibit A.

    48. The Ritual also confirms the member’s choice and wards off effects of unjust persecution. Id.

    49. Here, the unjust persecution is an improper effort of the State (the “outside world”) to infringe

on the decision-making of a member about her own health decision (the “inside world.”)

    50. This tension is recognized as a secular legal issue. See Planned Parenthood of Se. Pennsylvania

v. Casey, 505 U.S. 833, 852, 112 S. Ct. 2791, 2807, 120 L. Ed. 2d 674 (1992) (recognizing a woman’s


Complaint                                                                                  Page 8 of 19
      Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 9 of 28




right to choose as originating from the “zone of conscience and belief.”)

    51. But for TST’s membership (including Ms. Doe), it is more than a simple privacy interest.

    52. For plaintiffs, the State’s intrusion into a member’s decision about their own body is a tyrant

overpowering resistance to compel beliefs and actions. It’s an abuse of power.

    53. Not only is it an abuse of power, but the political rhetoric surrounding abortion is notably

religious.

    54. So, from the perspective of a Satanist, abortion regulations place the State in the role of a

tyrant-king who claims divine authority to in an effort to make the Satanist feel guilt, doubt, and shame

on an issue of religious significance. This is deeply offensive to those who subscribe to the Third

Tenet.

    55. The Satanic Abortion Ritual was created to combat those efforts and, for TST’s membership,

it is empowering to assert or re-assert (as appropriate) power and control over their own mind and

body.

    56. To implement the Satanic Abortion Ritual, it depends on the nature of the abortion.

    57. For surgical abortions:

                Immediately before receiving any anesthetic or sedation, look at your
                reflection to be reminded of your personhood and responsibility to
                yourself. Focus on your intent, take deep breaths, and make yourself
                comfortable. When you are ready, say the Third Tenet aloud. The
                surgery can now begin. During the operation, take another deep
                breath and recite the Fifth Tenet. Immediately after the surgery, return
                to your reflection and recite the personal affirmation. Feel the doubts
                dissipating and your confidence growing as you have just undertaken
                a decision that affirms your autonomy and free will. The religious
                abortion is now complete.

    EXHIBIT A at p. 4.

    58. For medical abortions:



Complaint                                                                                  Page 9 of 19
      Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 10 of 28




                  Immediately before taking the medication(s) to terminate your
                  pregnancy, look at your reflection to be reminded of your personhood
                  and responsibility to yourself. Focus on your intent, take deep breaths,
                  and make yourself comfortable. When you are ready, read the Third
                  Tenet aloud to begin the ritual. After swallowing the medication(s),
                  take another deep breath and recite the Fifth Tenet. After you have
                  passed the embryo, return to your reflection and recite the personal
                  affirmation. Feel the doubts dissipating and your confidence growing
                  as you have just undertaken a decision that affirms your autonomy and
                  free will. The religious abortion is now complete.

Id.

Ms. Doe needs an exemption

      59. The last day of a woman’s period is used as the date to mark the beginning of pregnancy.

      60. December 5, 2020 was the last day of Ms. Doe’s period.

      61. Ms. Doe learned that she was pregnant on January 13, 2021.

      62. After that, Ms. Doe considered her options and then resolved to abort the pregnancy.

      63. Ms. Doe also resolved to use the Satanic Abortion Ritual for its intended purposes.

      64. Ms. Doe lives more than 100 miles from any nearby abortion facilities.

      65. The closest facility to Ms. Doe is a facility in Houston, Texas.

      66. Ms. Doe reached out to the facility to arrange for her medical appointments.

      67. Through the course of her communications with the facility, Ms. Doe learned of certain

abortion regulations which act as an impediment to Ms. Doe being able to participate in the Ritual.

      68. Ms. Doe takes issue with the following regulations:

              (a) A requirement to have a sonogram as a precondition of obtaining an abortion,

              (b) A forced decision to reject the “opportunity” of seeing the sonogram results,

              (c) The forced listening to a narrative of the sonogram results, and

              (d) A mandatory waiting period between the sonogram and receiving the abortion.



Complaint                                                                                    Page 10 of 19
      Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 11 of 28




  See TEX. HEALTH & SAFETY CODE § 171.012(a)(4) and (5) and TEX. HEALTH & SAFETY
CODE § 171.0122.

      69. Ms. Doe perceives no medical basis for Texas to require a sonogram before an abortion. See

Dr. Jen Russo, “Mandated Ultrasound Prior to Abortion” Virtual Mentor. 2014;16(4):240-244. doi:

10.1001/virtualmentor.2014.16.4.ecas1-1404.

      70. Plaintiffs object to the sonogram requirement as violative of the Fifth Tenet.

      71. There being no medical need for the sonogram, Plaintiffs object to the related regulations

(forced rejection of the “opportunity” to see the results, the forced listening of the narrative

explanation, and the mandatory waiting period) all as violative of the Third and Fifth Tenets.

      72. These requirements’ sole apparent purpose is to influence some patients away from the

abortion and toward childrearing. See Gatter M, Kimport K, Foster DG, Weitz TA, Upadhyay UD.

Relationship between ultrasound viewing and proceeding to abortion. Obstet Gynecol. 2014;123(1):81-

87.

      73. As explained above, Plaintiffs object as violative of the Third Tenet to these requirements as

efforts to control the decisions a pregnant TST member makes for herself and her body.

      74. Additionally, the requirement of a sonogram increases the financial cost of the abortion.

      75. For Ms. Doe, the sonogram makes the abortion cost $150 more.

      76. Ms. Doe has limited financial resources, so the $150 is disproportionately impactful.

      77. Ms. Doe was forced to expend her limited funds on a medical procedure which she objects

to.

      78. By regulating the abortive act and refusing to grant exemptions for the Satanic Abortion Ritual,

the State placed a barrier between Ms. Doe and her ceremony.

      79. On January 22, 2021, Ms. Doe’s religious beliefs compelled her to seek a religious exemption



Complaint                                                                                  Page 11 of 19
      Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 12 of 28




to these regulations: both because the regulations violate her beliefs and because they substantially

interfere with the Satanic Abortion Ritual.

      80. The facility refused to grant it.

      81. Neither Ms. Doe nor TST fault the facility.

      82. As written, the regulations do not provide for religious exemptions.

      83. If the facility had granted Ms. Doe a religious exemption, the facility would incur sanctions

from the HHSC.

      84. Through counsel, Ms. Doe issued a TRFRA demand letter to the HHSC EXHIBIT B.

      85. The HHSC did not grant a religious exemption.

      86. Ms. Doe’s appointment was on February 6, 2021.

      87. Being within the first trimester, the fetus was nonviable.

      88. Absent the relief prayed for below, Ms. Doe’s religious objections were overrun and her

participation in the Satanic Abortion Ritual was substantially interfered with.

                                          CAUSES OF ACTION
                                               Count 1
                                 Hybrid Free Speech / Free Exercise claim

      89. The Free Exercise Clause prohibits the Government from making a law “prohibiting the free

exercise” of religion. U.S. Const. amend. I; see also Cantwell v. Connecticut, 310 U.S. 296, 303, 60

S.Ct. 900, 903, 84 L.Ed. 1213 (1940) (the First Amendment prohibition is applicable to the States as

incorporated into the Fourteenth Amendment).

      90. The Free Speech Clause prohibits the Government from “abridging the freedom of speech.”

Id.

      91. The First Amendment, which includes the Free Speech and Free Exercise Clauses, was drafted



Complaint                                                                                Page 12 of 19
    Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 13 of 28




to protect against political division along religious lines. Lemon v. Kurtzman, 403 U.S. 602, 622, 91

S. Ct. 2105, 2116, 29 L. Ed. 2d 745 (1971).

    92. To that end, the Free Exercise Clause prohibits governmental restraint on the free exercise of

religion. U.S. Const. Amend. I (“Congress shall make no law . . . prohibiting the free exercise [of

religion]”); Braunfeld v. Brown, 366 U.S. 599, 607, 81 S. Ct. 1144, 1148 (1961) (“If the purpose or effect

of a law is to . . . discriminate invidiously between religions, that law is constitutionally invalid even

though the burden may be characterized as being only indirect”) (emphasis added); see also Church

of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 534, 113 S. Ct. 2217, 2227, 124 L.

Ed. 2d 472 (1993) (“Facial neutrality is not determinative.”)

    93. Likewise, the Free Speech Clause prohibits governmental suppression of expression–

particularly to include religious expression. Capitol Square Review and Advisory Bd. v. Pinette, 515

U.S. 753, 760 (1995) (“government suppression of speech has so commonly been directed precisely at

religious speech that a free-speech clause without religion would be Hamlet without the prince.”)

(emphasis in original)

    94. By officiating the Satanic Abortion Ritual, Ms. Doe (and TST’s similarly situated members)

will be uttering religiously charged speech and will be engaging in religious conduct.

    95. Texas places barriers between Ms. Doe (and TST’s similarly situated members) and this

religious speech and conduct by first requiring she undergo a medically unnecessary operation,

requiring she reject the “opportunity” to see the results of the imaging, requiring she listen to the

narrative of and results of the imaging, and requiring she wait.

    96. As applied to Ms. Doe (and TST’s similarly situated members), these regulations are

constitutionally suspect barriers between an officiant and their religious speech and conduct.

    97. Therefore, the complained-of regulations are constitutionally suspect and must survive strict


Complaint                                                                                  Page 13 of 19
     Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 14 of 28




scrutiny under Braunfield.

    98. Pursuant to 42 USC § 1983 and 28 USC § 2201, the Court should declare these regulations

unconstitutional as applied to Ms. Doe and TST’s similarly situated members because they “abridge”

or “prohibit the free exercise” of religious speech and conduct.

    99. The Court should issue permanent injunctions (1) barring the HHSC from enforcing this

regulation in a manner that interferes with TST’s Satanic Abortion Ritual and (2) requiring the HHSC

to develop a mechanism to accommodate TST’s Satanic Abortion Ritual. 42 USC § 1983 (authorizing

injunctive relief).

                                              Count 2
                                            Equal Protection

    100.         The Fourteenth Amendment prohibits Texas from disparately treating similarly

situated classes of people. Plyler v. Doe, 457 U.S. 202, 216-17, 102 S. Ct. 2382, 2394 (1982); see also

U.S. Const. Amend. XIV (“nor shall any State . . . deny to any person within its jurisdiction the equal

protection of the laws.”)

    101.         When a regulation disadvantages a suspect class or the exercise of a fundamental right,

like the free exercise of religion, the regulation is presumptively unconstitutional and must be justified

by a showing that the regulation is precisely tailored to a compelling governmental interest. Id.

    102.         Or, when “important but not fundamental” rights are impacted, the governmental

regulation must be justified by a showing of a substantial interest which is closely related to the

regulation. Id.; see also District of Columbia v. Heller, 554 U.S. 570 at fn. 27 (2008) (rejecting the

rational basis test because, otherwise, constitutional guarantees would be “redundant with the separate

constitutional prohibition on irrational laws.”)

    103.         At issue under this count is the “narrative” regulation. TEX. HEALTH & S §



Complaint                                                                                  Page 14 of 19
     Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 15 of 28




171.0122(d).

    104.        The “narrative” regulation delineates between two classes of pregnant women who

don’t want to listen to the narrative of the result:

    105.        On the one hand: victims of a sexual crime, minors with a judicial bypass, and women

pregnant with a fetus with an irreversible medical condition or abnormality; and

    106.        All other pregnant women, importantly to include those who intend to participate in

TST’s Satanic Abortion Ritual.

    107.        Both are similarly situated in that they are pregnant and don’t want to listen to the

narrative of the result.

    108.        But the regulation only permits the former camp to reject the narrative.

    109.        The latter camp must suffer through the explanation.

    110.        This regulation must survive strict scrutiny. It impacts the fundamental right of free

exercise of religion because Ms. Doe and TST’s similarly situated members intend to participate in the

Satanic Abortion Ritual without first listening to the narrative.

    111.        Alternatively, it must survive intermediate scrutiny because it impacts the Fourteenth

Amendment’s right to choose.

    112.        Pursuant to 42 USC § 1983 and 28 USC § 2201, the Court should declare this

regulation unconstitutional as applied to Ms. Doe and TST’s similarly situated members because it

fails to accommodate a religious exemption.

    113.        The Court should issue permanent injunctions (1) barring the HHSC from enforcing

this regulation in a manner that interferes with TST’s Satanic Abortion Ritual and (2) requiring the

HHSC to develop a mechanism to accommodate TST’s Satanic Abortion Ritual. 42 USC § 1983

(authorizing injunctive relief).


Complaint                                                                                  Page 15 of 19
    Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 16 of 28




                                               Count 3
                                           Violation of Casey

    114.        The Fourteenth Amendment prohibits Texas from enacting an “undue burden” on a

nonviable fetus, i.e. an “a substantial obstacle in the path of a woman seeking an abortion of a

nonviable fetus.” Planned Parenthood of Se. Pennsylvania v. Casey, 505 U.S. 833, 877, 112 S. Ct.

2791, 2820, 120 L. Ed. 2d 674 (1992); see also U.S. Const. amend XIV § 1 (“nor shall any State deprive

any person of life, liberty, or property, without due process of law”).

    115.        By requiring a sonogram before Ms. Doe can get an abortion, the State has imposed

an “undue burden” on Ms. Doe’s decision to seek an abortion of a nonviable fetus.

    116.        The financial requirement attending the sonogram is an “undue burden.” Cf. Texas

Med. Providers Performing Abortion Servs. v. Lakey, 667 F.3d 570, 576 (5th Cir. 2012) (the Fifth

Circuit has held that the sonogram, itself, is not an undue burden but did not address the financial

costs of the sonogram).

    117.        Pursuant to 42 USC § 1983 and 28 USC § 2201, the Court should declare the sonogram

requirement unconstitutional as applied to Ms. Doe and TST’s similarly situated members because it

incurs an additional financial cost to the abortion.

    118.        The Court should issue either of two permanent injunctions: (1) the HHSC is barred

from enforcing this regulation; or (2) the HHSC shall pay all costs of the sonogram for Ms. Doe and

TST’s similarly situated members. 42 USC § 1983 (authorizing injunctive relief).

                                              Count 4
                                         Violation of TRFRA

    119.        To some extent, the constitutional issues will need to overcome Employment Div.,

Dep't of Human Res. of Oregon v. Smith, 494 U.S. 872, 110 S. Ct. 1595 (1990) (holding that generally

applicable rules that only impact free exercise, unaccompanied by evidence of an intention to prohibit


Complaint                                                                               Page 16 of 19
     Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 17 of 28




religious practices, need not survive strict scrutiny).

    120.         Texas encoded the Texas Religious Freedom Restoration Act in response to Smith.

See TEX. CIV. PRAC. & REM.CODE § 110.001 et seq. (“TRFRA”).

    121.         Under TRFRA, it is irrelevant that the regulations at issue are generally applicable and

it is irrelevant whether the regulations were motivated by religious discrimination. The applicable

questions are (1) whether any of the regulations are a “substantial interference” with the free exercise

of religion; and (2) if so, whether the regulations can survive strict scrutiny. In other words, even if

the State proves that its regulations are in furtherance of a compelling governmental interest, the State

must also prove that the regulations are the least restrictive means of furthering that interest.

    122.         Plaintiffs expect an argument that TST’s Satanic Abortion Ritual cannot “really” be

religious because other people engage in secular abortions.

    123.         The Texas Supreme Court has already resolved this argument in favor of TST. Barr

v. City of Sinton, 295 S.W.3d 287, 300 (Tex. 2009) (“the fact that a halfway house can be secular does

not mean that it cannot be religious.”)

    124.         The regulations are a substantial interference with Ms. Doe’s and TST’s similarly

situated members because they place hurdles in front of religious speech and religious conduct. The

State might as well tax and regulate the act of prayer.

    125.         The State must raise and prove a compelling interest and how the regulation is

precisely tailored to it.

    126.         Plaintiffs issued appropriate demand correspondence before filing this lawsuit.

Exhibit B.

    127.         The governmental infringement of Ms. Doe’s–and, by association, TST’s–religious

liberty were “imminent” when the Original Complaint was filed because Ms. Doe’s religious objections


Complaint                                                                                  Page 17 of 19
    Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 18 of 28




were overrun on February 6, 2021. Thus, the 60-day waiting period did not apply. See TEX. CIV.

PRAC. & REM.CODE § 110.006(b).

                                     PRAYER FOR RELIEF
    WHEREFORE Plaintiffs pray for relief as follows.

    1. The Court should declare the regulations at issue unconstitutional as applied to Ms. Doe and

        TST’s similarly situated members.

    2. The Court should issue a permanent injunction against the HHSC to bar enforcement of the

regulations insofar as they substantially interfere with the Satanic Abortion Ritual.

    3. The Court should issue a permanent injunction against the HHSC to require the creation and

enforcement of regulations that accommodate the Satanic Abortion Ritual.

    4. The Court should order compensation to TST for costs and attorney’s fees. 42 USC § 1983

and FRCP 54.

    5. And the Court should order all other relief to which it finds TST entitled. FRCP 54(c).

        Respectfully submitted,                 Date: February 10, 2021

                                                By:     __/s/ Matthew A. Kezhaya___
                                                        Attorney-in-charge (pro hac vice pending)
                                                        Matthew A. Kezhaya, ABA # 2014161
                                                        Kezhaya Law PLC
                                                        1202 NE McClain Road
                                                        Bentonville, AR 72712
                                                        P: 479-431-6112
                                                        Email: matt@kezhaya.law

                                                        ___/s/ Brad Ryynanen___
                                                        Brad Ryynanen
                                                        Texas Bar No. 24082520
                                                        The Ryynanen Law Office, PLLC
                                                        515 Centre Street, # 4471
                                                        Dallas, TX 75208
                                                        P: 214-972-8640
                                                        Email: brad@bdrlegal.com


Complaint                                                                                Page 18 of 19
   Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 19 of 28




                                       EXHIBIT LIST
   A. Religious abortion ritual pamphlet

   B. TRFRA demand letter




Complaint                                                         Page 19 of 19
Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 20 of 28




           Exhibit A
    Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 21 of 28



      SATANIC ABORTION RITUAL




The Satanic Abortion Ritual is a          Misinformation about abortion
destruction ritual that serves as         and guilt for pursuing that
a protective rite. Its purpose is         option can be a lot to handle. It
to cast off notions of guilt,             can be exhausting and
shame, and mental discomfort              frustrating to try to shrug off
that a patient may be                     and dismiss internal and
experiencing due to choosing              external pressures, especially
to have a medically safe and              those driven by religious
legal abortion.                           convictions that disregard the
                                          beliefs and freedoms of others.
Even the most confident and               Even when one recognizes that
unapologetic individual can               these criticisms are invalid,
experience uncomfortable                  they can make an already
feelings and anxiety for                  troubling time even harder.
choosing to terminate their
pregnancy. Laws in many                   This ritual is intended to
states that impose waiting                alleviate some of these
periods and state-mandated                stressors and empower the
counseling can exacerbate                 patient to be guided by the
these feelings, as can social             Third and Fifth Tenets when
condemnation and outright                 pursuing their decision.
harassment by those who
oppose abortion.                          The purpose of the ritual is not
                                          to persuade someone to have
                                          an abortion if they are
                                          undecided. Instead, the ritual
                                          serves to assist in confirming
                                          their decision and to ward off
                                          the effects of unjust
                                          persecution, which can cause
                                          one to stray from the paths of
                                          scientific reasoning and free
                                          will that TST members strive to
                                          embody.
      Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 22 of 28


    ABOUT THE RITUAL                                PREPARATIONS




TST's abortion ritual can be                Before performing the ritual,
performed to address definable              you may choose to review the
concerns or to overcome                     science about the safety and
unproductive feelings.                      reality of abortion and the
                                            debunked claims from those
The ritual, which includes the              who oppose abortion. You may
abortion itself, spans the entirety         also choose to read stories or
of the pregnancy termination                listen to podcasts about people
procedure. There are steps to be            who made great sacrifices in
performed before, during, and               the struggle to establish the
after the medical or surgical               reproductive rights we have
abortion.                                   today. These stories can be
                                            inspirational and may subdue
Because rituals are deeply                  stigmas you might feel from
personal to those enacting them,            those who oppose abortion.
there are variations in how it may
be performed. The ritual can be
                                            Your ability to choose to
personalized based on personal
                                            terminate a pregnancy is
preferences and availability of
                                            consistent with the ideals of
materials. There is no need to
                                            liberty and freedom. Be proud
purchase anything special or to
                                            of pursuing what you want for
adhere to every word. What is
                                            your life despite opposition.
essential is the spirit and general
intent.

One can also perform their                            IMPLEMENTS

favorite destruction ritual to                 A quiet space where you
target any of the unwanted                     feel comfortable
feelings incited by adversity faced
                                               Something that allows you
as a consequence of choosing to
                                               to see your reflection
have an abortion. Feel free to
                                               A copy of The Satanic
take or leave whatever you wish
                                               Temple’s third and fifth
from this one to build your own.
                                               tenets and personal
                                               affirmation
Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 23 of 28


             TENETS AND AFFIRMATIONS




                          Tenet III
      One’s body is inviolable, subject
         to one’s own will alone.


                          Tenet V
 Beliefs should conform to one's best
scientific understanding of the world.
One should take care never to distort
  scientific facts to fit one's beliefs.


          Personal Affirmation
              By my body, my blood
              By my will, it is done.
     Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 24 of 28

                              PROCEDURES




For medical abortions:                      For surgical abortions:
Immediately before taking                   Immediately before
the medication(s) to                        receiving any anesthetic or
terminate your pregnancy,                   sedation, look at your
look at your reflection to be               reflection to be reminded of
reminded of your personhood                 your personhood and
and responsibility to yourself.             responsibility to yourself.
Focus on your intent, take                  Focus on your intent, take
deep breaths, and make                      deep breaths, and make
yourself comfortable. When                  yourself comfortable. When
ready, read the Third Tenet                 you are ready, say the Third
aloud to begin the ritual.                  Tenet aloud. The surgery can
After swallowing the                        now begin. During the
medication(s), take another                 operation, take another deep
deep breath and recite the                  breath and recite the Fifth
Fifth Tenet. After you have                 Tenet. Immediately after the
passed the embryo, return to                surgery, return to your
your reflection, and recite the             reflection and recite the
personal affirmation. Feel the              personal affirmation. Feel the
doubts dissipating and your                 doubts dissipating and your
confidence growing as you                   confidence growing as you
have just undertaken a                      have just undertaken a
decision that affirms your                  decision that affirms your
autonomy and free will. The                 autonomy and free will. The
religious abortion ritual is                religious abortion ritual is
now complete.                               now complete.
Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 25 of 28




            Exhibit B
    Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 26 of 28




February 1, 2021

Civil Rights Office
Health and Human Services Commission
701 W. 51st Street, MC W206
Austin, Texas 78751
        By certified mail, return receipt requested
        And by email to: HHSCivilRightsOffice@hhsc.state.tx.us

Planned Parenthood Center for Choice, Inc.
4600 Gulf Freeway, Ste. 300
Houston, TX 77023
       By email to Tram.Nguyen@ppgulfcoast.org

Re: TST v. Tx. Health and Human Serv’s Comm. and Planned Parenthood – demand letter

To whom it may concern,

   I represent The Satanic Temple, Inc. (“TST”) and an anonymous pregnant member who desires
an abortion (“Ann Doe”) in a potential dispute surrounding my clients’ demand for a religious
exemption to the following Texas abortion regulations:

        •   medically unnecessary sonogram precondition of obtaining an abortion,

        •   a forced decision to reject the “opportunity” of seeing the sonogram results,

        •   the forced listening to a narrative of the sonogram results, and

        •   a mandatory waiting period between the sonogram and the abortion.

TEX. HEALTH & S § 171.012. The abortion is to be performed by the Planned Parenthood facility
addressed above. The facility has refused to provide a religious exemption to the sonogram
requirement, which is enforced by the Texas Health and Human Services Commission.

    This letter is a demand for a religious exemption to the sonogram requirement. TEX. CIV. PRAC.
& REM.CODE § 110.006. I use the word “demand” in the legal sense; i.e. only as the assertion of a
legal right, without connoting any ill will. If this matter does turn to litigation, please know that TST
and Ms. Doe both support the mission of Planned Parenthood and understand its obligation to adhere
to applicable Texas law and regulations.

    The primary legal basis for the religious exemption is the Texas Religious Freedom Restoration
Act (“TRFRA”) encoded at TEX. CIV. PRAC. & REM.CODE § 110.001 et seq. Under TRFRA, the
government “may not substantially burden a person’s free exercise of religion [unless it] demonstrates
that the application of the burden to the person . . . is in furtherance of a compelling governmental


TRFRA demand letter                                                                          Page 1 of 3
     Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 27 of 28




interest; and . . . is the least restrictive means of furthering that interest.” Barr v. City of Sinton, 295
S.W.3d 287, 296 (Tex. 2009) (quoting TEX. CIV. PRAC. & REM.CODE § 110.003(a)-(b)).

    Ms. Doe will be participating in an abortion ritual. The details of the ritual are enclosed with this
email. Importantly, the abortion ritual (1) requires an abortion; and (2) affirms her religious
subscription to TST’s Third and Fifth Tenets.1,2 But before Ms. Doe can get her abortion–and
therefore participate in the abortion ritual–the government has required that she get a sonogram.
TEX. HEALTH & S § 171.012(a)(4) and (5).

    The requirements substantially interfere with Ms. Doe’s religious beliefs and practices for two
reasons. First, the requirements are a precondition to Ms. Doe’s ability to participate in a religious
ceremony. It is a substantial interference per se for the State to place a regulatory hurdle–one that
costs money–in front of a religious exercise. The State might as well tax and regulate Mass.

    Second, the requirements violate her sincerely-held religious beliefs. As stated above, Ms. Doe’s
sincerely-held religious beliefs are that (1) her actions are to be rooted in peer-reviewed scientific
consensus; and (2) her bodily autonomy is inviolable. These requirements violate both Tenets.

    There is no medical basis for Texas to require a sonogram before an abortion. See Dr. Jen Russo,
“Mandated Ultrasound Prior to Abortion” Virtual Mentor. 2014;16(4):240-244. doi:
10.1001/virtualmentor.2014.16.4.ecas1-1404. Its sole apparent purpose is to influence some patients
away from the abortion and toward childrearing. See Gatter M, Kimport K, Foster DG, Weitz TA,
Upadhyay UD. Relationship between ultrasound viewing and proceeding to abortion. Obstet Gynecol.
2014;123(1):81-87.

    The requirement that Ms. Doe be presented with the “opportunity” to see the sonogram images
and hear the heart auscultation is a transparent effort to infringe upon Ms. Doe’s zone of conscience.
There is no subtlety to the State’s position, communicated through these requirements, that Ms. Doe
should feel doubt, guilt, and shame about her decision to have this abortion. See Planned Parenthood
of Se. Pennsylvania v. Casey, 505 U.S. 833, 852, 112 S. Ct. 2791, 2807, 120 L. Ed. 2d 674 (1992).

    I acknowledge Texas’s efforts to minimize the intrusion on Ms. Doe’s zone of conscience. She
can, after all, reject the “opportunity” to see the sonogram images and hear the heart auscultation.
TEX. HEALTH & S § 171.0122. But there is no mechanism for her to reject the opportunity to
receive the verbal explanation of the results. Id. It strains imagination why the victim of a sexual
assault can waive this requirement, but someone with a religious objection cannot. The same is true
for the waiting period between sonogram and abortion. TEX. HEALTH & S § 171.012. There is no
credible basis for this period except to intrude on Ms. Doe’s conscience.

    Because these requirements have no basis in science, they violate the Fifth Tenet. Because the
unifying purpose of all these requirements is to undermine Ms. Doe’s decision for her health and her

1The Third Tenet is “One’s body is inviolable, subject to one’s own will alone.”
2The Fifth Tenet is “Beliefs should conform to one’s best scientific understanding of the world. One should take care
never to distort scientific facts to fit one’s beliefs.”


TRFRA demand letter                                                                                    Page 2 of 3
     Case 4:21-cv-00387 Document 26 Filed on 05/07/21 in TXSD Page 28 of 28




future, they violate the Third Tenet.

    Based on the foregoing, these requirements substantially interfere with Ms. Doe’s religious beliefs
and practices. Thus, it must survive the strict scrutiny test. While it has been established that this
statute survives intermediate scrutiny, see Texas Med. Providers Performing Abortion Servs. v. Lakey,
667 F.3d 570, 576 (5th Cir. 2012), I think it falls short under the strict scrutiny analysis. Under the
circumstances, a religious exemption to the requirements is reasonable and will obviate the need of
expensive litigation.

    I anticipate an argument that the abortion ritual is not “really” religious. That would be ill-advised.
TST is a bona fide religion. Satanic Temple v. City of Scottsdale, No. CV18-00621-PHX-DGC, 2020
WL 587882 (D. Ariz. Feb. 6, 2020) (holding that TST is a bona fide religion). It is not a valid judicial
inquiry to determine the plausibility of TST’s Tenets or their application to the matter at hand. E.g.
Employment Div., Dep't of Human Res. of Oregon v. Smith, 494 U.S. 872, 887, 110 S. Ct. 1595, 1604
(1990) (“Repeatedly and in many different contexts, we have warned that courts must not presume to
determine the place of a particular belief in a religion or the plausibility of a religious claim.”) And the
Texas Supreme Court has held that an activity can be religious for one person, even though that same
activity can be secular for someone else. Barr v. City of Sinton, 295 S.W.3d 287, 300 (Tex. 2009) (“the
fact that a halfway house can be secular does not mean that it cannot be religious.”)

     It is my understanding that Ms. Doe has an appointment scheduled for February 6, 2021. If
litigation will be necessary to vindicate my client’s rights, please let me know at your earliest
convenience. If I do not hear that a religious exemption to Ms. Doe will be granted by Wednesday,
February 3, 2021 at 5:00 pm Central Time, I will have to begin drafting the complaint.

   My study of the facts and law in this matter is incomplete. As a result, the above may not fully
encapsulate all the arguments which will be at issue in the potential litigation. Nothing in this letter
waives any rights of either of my clients.

Sincerely,



Matthew A. Kezhaya




TRFRA demand letter                                                                            Page 3 of 3
